UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6135



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO LAMONT LIGHTFOOT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CR-99-409-PJM; CA-02-2836-PJM)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Lamont Lightfoot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Antonio Lamont Lightfoot seeks to appeal the district

court’s order dismissing as successive his Fed. R. Civ. P. 60(b)

motion seeking reconsideration of the court’s order denying relief

on his motion filed under 28 U.S.C. § 2255 (2000).                   The order is

not    appealable   unless   a   circuit    justice      or    judge    issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369-70 (4th Cir. 2004).                           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§    2253(c)(2)   (2000).    A   prisoner      satisfies      this   standard    by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment   of    his    constitutional        claims    is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                   See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently   reviewed    the    record     and   conclude    that

Lightfoot has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             Additionally, we construe Lightfoot’s notice of appeal

and informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.             See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, 540 U.S. 995


                                    - 2 -
(2003).      In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either: (1) a

new   rule   of   constitutional   law,    previously   unavailable,   made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence that would be sufficient to establish

by clear and convincing evidence that no reasonable factfinder

would have found the movant guilty of the offense.              28 U.S.C.

§§ 2244(b)(2), 2255 (2000).         Lightfoot’s claims do not satisfy

either of these conditions.        Therefore, we deny authorization to

file a successive § 2255 motion.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                   - 3 -